DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-6 and 11-14 are objected to because of the following informalities:  The lines are crowded too closely together, making reading difficult, due to the format of the expression/formulas in those claims.  Note that some of the words are spaced apart differently than other words in those claims, and some of the commas appear to be in irregular positions.  Furthermore, the addition, subtraction, multiplication, and division symbols should be checked for legibility.  See 37 CFR 1.52(b).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the charging device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  To clarify, the charging device that is previously mentioned in the preamble is “a battery charging device”.  Therefore, it is unclear if the charging device is referring to the battery charging device or another charging device.
	Claims 2-8 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann (US 6,137,280).

With respect to claim 2, Ackermann discloses the charging device according to claim 1, wherein the variable resistor comprises: a first resistor configured to make a charging current be subjected to constant current control (col 6 ln 47-57, also see col 2 ln 40-59); and a second resistor configured to make a charging voltage be subjected to constant voltage control (col 6 ln 58-67, also see col 2 ln 40-59), and wherein the processor is configured to update a first digital code to be output to the first resistor and a second digital code to be output to the second resistor based on a linear scaling factor (col 6 ln 47 to col 7 ln 8 and col 12 ln 23-59, also see col 2 ln 40-59). 
With respect to claim 7, Ackermann discloses the charging device according to claim 2, wherein at least one of the first resistor or the second resistor comprises a digital variable resistor of which resistance settings are varied depending on the digital code (col 2 ln 50 to col 3 ln 30 and col 6 ln 47 to col 7 ln 8).  

With respect to claim 9, Ackermann discloses a charging control method of a battery charging device, the charging control method comprising: determining a resistance corresponding to a digital code received from at least one processor (col 3 ln 24-62), with regard to a variable resistor placed on a charging path of the battery charging device and configured to adjust a charging capacity provided to the battery (col 2 ln 50 to col 3 ln 30, also see col 2 ln 11-49); and correcting a digital code to be output to the variable resistor in accordance with battery charging characteristics monitored during a charging cycle of the battery (col 3 ln 24-62 and col 6 ln 46 to col 7 ln 8, also see col 7 ln 61 to col 8 ln 2 and abstract).  
With respect to claim 10, Ackermann discloses the charging control method according to claim 9, wherein the variable resistor comprises a first resistor and a second resistor, wherein the correcting of the digital code comprises: making a charging current be subjected to constant current control by the first resistor (col 6 ln 47-57, also see col 2 ln 40-59), and making a charging voltage be subjected to constant voltage control by the second resistor (col 6 ln 58-67, also see col 2 ln 40-59), and wherein the correcting of the digital code comprises updating a first digital code to be output to the first resistor and a second digital code to be output to the 
With respect to claim 15, Ackermann discloses the charging control method according to claim 10, wherein at least one of the first resistor or the second resistor comprises a digital variable resistor of which resistance settings are varied depending on the digital code (col 2 ln 50 to col 3 ln 30 and col 6 ln 47 to col 7 ln 8), and wherein the correcting of the digital code comprises: updating the digital code to compensate for deviations corresponding to an abnormal increasing or decreasing charging capacity provided to the battery, based on monitoring results, and changing the resistance settings for the variable resistor in response to the update of the digital code (col 3 ln 31-62 and col 6 ln 46 to col 7 ln 8, also see col 7 ln 61 to col 8 ln 2).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, where the claim objections noted above also need to be addressed.  Please note that although claims 3-6 disclose similar subject matter to claims 11-14, they are rejected under 35 USC 112 (noted above) due to a lack of antecedent basis issue in claim 1 from which they directly or indirectly depend. 
Claim 11 recites the charging control method according to claim 10, wherein the first digital code in the determining of the resistance is determined by an expression 

    PNG
    media_image1.png
    70
    430
    media_image1.png
    Greyscale
, where, RHEOSOL_RESOL has a predetermined bit value given for setting a charging current, TOP_RES is a resistance per upper static resistor of the first resistor, RHEO_FS_RES is an end-to-end resistance of the first resistor, VREF is a set value of a reference voltage, ICHG is a target charging current, RSNS is a current sense resistance, and CURR_GAIN is a current sense amplifier gain.
Claim 12 is dependent upon claim 11.
Claim 13 recites the charging control method according to claim 10, wherein the second digital code in the determining of the resistance value is determined by an expression 

    PNG
    media_image2.png
    70
    430
    media_image2.png
    Greyscale
, where, RHEOSOL_RESOL has a predetermined bit value given for setting a charging current, TOP_RES is a resistance per upper static resistor of the second resistor, RHEO_FS_RES is an end-to-end resistance of the second resistor, VFB is a feedback voltage, and VCHG is a target charging voltage.
Claim 14 is dependent upon claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 2014/0340044) discloses a method and apparatus for battery charging which includes the use of multiple variable resistors controlled via signals and includes the use of constant voltage and constant current charging.  Fritz (US 5,684,382) discloses a system for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/A.P./Examiner, Art Unit 2859  

/EDWARD TSO/Primary Examiner, Art Unit 2859